307 N.W.2d 513 (1981)
209 Neb. 281
STATE of Nebraska, Appellee,
v.
Earl L. FRANKLIN, Appellant.
No. 43652.
Supreme Court of Nebraska.
June 26, 1981.
*514 Thomas M. Kenney, Douglas County Public Defender and Stanley A. Krieger, Asst. Public Defender, Omaha, for appellant.
Paul L. Douglas, Atty. Gen. and Mel Kammerlohr, Asst. Atty. Gen., Lincoln, for appellee.
Heard before KRIVOSHA, C. J., BOSLAUGH, McCOWN, BRODKEY, WHITE, and HASTINGS, JJ., and COLWELL, Retired District Judge.
KRIVOSHA, Chief Justice.
The appellant, Earl L. Franklin, appeals from a judgment based upon a conviction of guilt returned by a jury after trial. Franklin was convicted of the crimes of robbery and use of a firearm in the commission of a felony. He was sentenced to a term of 4 to 6 years on the robbery charge and 2 to 4 years on the use of a firearm charge, to be served consecutively to the robbery sentence. Franklin raises but a single issue in this appeal. He maintains that a conviction for a crime which is based solely upon uncorroborated eyewitness identification is insufficient. The disposition of this case is governed by our opinion in State v. Ammons, 208 Neb. 812, 813-14, 305 N.W.2d 812, 814 (1981), wherein we reaffirmed our earlier position and said: "It has long been the rule in this state that except in certain crimes such as sexual assault, a conviction may rest upon the testimony of a single eyewitness." Our holding in Ammons is dispositive of this appeal. The judgment is affirmed.
AFFIRMED.